Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to the claims are withdrawn in view of the previous and present amendments thereto.

Claim Rejections - 35 USC § 112
The 112 rejections to claim 2, 20, 25-26 are withdrawn in view of the amendments thereto.

Double Patenting
The double patenting rejection is withdrawn in view of the approved terminal disclaimer filed 3/11/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Bradley Dale (76,771) on 3/16/2021.
The application has been amended as follows: 

In Claim 5, Line 2 “the rear surface” is changed to read - - the rear-side surface - -
In Claim 17, Line 2 “a front surface” is changed to read - - the front surface - -
In Claim 26, Line 1, “the ridge” is changed to read - - the crimped profile - -

Allowable Subject Matter
Claims 1-7, 10-12, 17-21, 23, 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-7, 10-11, 19-21, see pages 7-8 of the non-final office action dated 12/11/2020.

With respect to claims 12, 17-18, 23, 25-26, while Mills teaches some of the limitations of claim 12 as per page 6 of the final rejection dated 6/17/2020, neither Mills, nor any other art of record, either alone or in combination, teaches or suggests all the limitations of claim 12.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZACHARY PAPE/Primary Examiner, Art Unit 2835